 In theMatter of REPUBLIC STEELCORPORATION,NTT,-F. sSTEEL. PROD-UCTS DIVISIONandTHENILESSTEEL FABRICATING EMPLOYEES' Asso-CIATION(INDEPENDENT)Case No. B-2830.-Decided September 12, 1941Jurisdiction:steel fabricating and stamping industry.Investigation and Certification of Representatives:existence of question: stipu-lated; election necessary.Unit Appropriate'for Collective Bargaining:all production and maintenanceemployees, excluding executives, foremen, assistant foremen, supervisors whodo not work with tools, draftsmen, timekeepers,nurses,first-aidmen, watch-men, and office and salaried employees ; stipulation as to.Mr. T. F. Patton,of Cleveland, Ohio, for the Company.Mr. Paul Z. Hodge,of Warren, Ohio, for the Association.Mr. Meyer Bernstein,of Pittsburgh, Pa., for the S. W. O. C.Mr. Frederic B. Parkes, 2nd,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 3, 1941, The Niles Steel Fabricating Employees' Asso-ciation (Independent), herein called the Association, filed with theRegional Director for the Eighth Region (Cleveland, Ohio) a peti-tionalleging that a question affecting commerce had arisenconcerning the representation of employees of Republic Steel Cor-poration, Niles Steel Products Division,' Niles, Ohio, herein calledthe Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On July 8, 1941,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act, and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to,conduct it and to provide for an appropriate hearingupon due notice.i Incorrectly designated as The Niles Steel Products Company in the pleadings and amendedby stipulation of all parties at the hearing.35 N. L R. B, No 75.363 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn July 21, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and theAssociation and upon Local No. 2347, Steel Workers OrganizingCommittee, affiliated with the Congress of Industrial Organizations,herein called the S.W. O. C., a labor organization claiming torepresent employees directly affected by the investigation.Pur-suant to notice, a hearing was held on August 1, 1941, at Niles, Ohio,before Harry L. Lodish, the Trial Examiner duly designated by theChief Trial Examiner.The Company, the Association, and theS.W. O. C. were represented by counsel and participated in thehearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.No objections to the introduction of evi-dence or to the rulings of the Trial Examiner were made by any ofthe parties.The Board has reviewed the rulings of the Trial Ex-aminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.On August 20, 1941, the Associationand the S. W. O. C. filed briefs which the Board has considered.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYRepublic Steel Corporation, Niles Steel Products Division, is en-gaged in the manufacture of steel pails, barrels, boxes, drums, skidplatforms, foundry flasks, and steel stampings for the automobile,agriculturalmachine, and miscellaneous industries at its plant inNiles, Ohio.In 1940, the Company sold products valued at $3,401,-366.36, $2,294,208.73 worth of which were sold and shipped to pointsoutside the State of Ohio.The Company employs approximately600 employees.II.THEORGANIZATIONS INVOLVEDThe Niles Steel Fabricating Employees' Association is an un-affiliated labor organization, admitting employees of the Companyto membership.Local No. 2347, Steel Workers Organizing Committee,' is a labororganization, affiliated with the Congress of Industrial Organizations,admitting employees of the Company to membership.III. THE QUESTION CONCERNING REPRESENTATIONAt the hearing, the Company, the Association, and the S. W. O. C.stipulated that a question concerning representation had arisen and REPUBLIC STEEL CORPORATION365that the Association and the S. W. O. C. represent a substantial numberof employees in the unit found below to be appropriate.We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening 'and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITAt the hearing, the Company, the Association, and the S. W. O. C.zstipulated, and we find, that all production and maintenance em-ployees of the Company's plant at Niles, Ohio, excluding executives,foremen,assistantforemen, supervisors who do not work with tools,draftsmen, timekeepers, nurses, first-aid men, watchmen; and officeand salaried employees, constitute a unit appropriate for the pur-posesof collective bargaining.We further find that said unit willinsure toemployees of the Company the full benefit of their rightto self-organization and to collective bargaining and otherwise effectu-ate the policies of the Act.VI. THE DETERMINAIION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by means of an election by secret ballot.2Although the S. W. 0. C. stipulated at the hearing to a separate election for the NilesSteel Products Division of Republic Steel Corporation,it asserts that such stipulation isnot intended to waive its claim that all the plants of the Company,including its iron-oremines in Michigan and Minnesota,comprise a single appropriate unit. In the event thatthe S. W. O. C. wins the election at the Company's plant in Niles,Ohio, it requests thatthe Board certify it,not as the collective bargaining representative for the employeesof the Company's plant in Niles, Ohio, alone,but rather append such certification to thosewhich may be made as the result of petitions filed with the Board concerning other of theCompany's plants.A stipulation,entered into by the Company and the S. W. 0. C.on July 15, 1941, provides,inter alia,that the employees in the various plants of theCompany covered by the stipulation for whom the Board shall certify the S. W. 0. C. asthe statutory representative shall constitute'a single appropriate collective bargainingunit.We are of the opinion, however,that at the present time it is unnecessary todetermine the question of certification which will depend upon the outcome of the election.Cf.Matter of Chrysler CorporationandUnited Automobile Workers of America,Local 371,affiliated with C. 1.0, 17 N. L. R. B.737;Matter of Briggs Manufacturing Company andBriggs Indiana CorporationandInternational Union, United Automobile Workers of Amer-ica, affiliated, with the C.I.0., and Locals No312 and No. 265,International Union, UnitedAutomobile Workers of America, affiliated with the C.I.0., 17 N. L. R. B. 749. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Association desires the use of the pay roll nearest April 3, 1941,for the purpose of determining eligibility to vote.The S. W. O. C.desires the use of the pay roll immediately preceding the date of theDirection of Election.The Company's operations in the past havebeen highly seasonal in character; the rush season has started in Marchand ended the latter part of September or October, when the Companyhas usually laid off 50 per cent of its employees.However, due to thevolume of unfilled contracts, it is possible that no further lay-offs willbe made this year.Furthermore, it appears that each season theCompany rehires workers whom it has previously employed andthat the seasonal employees are frequently employed permanently atthe end of the busy season. In view of these circumstances, we shalldirect that the employees of the Company eligible to vote in the elec-tion shall be those who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to such limitations and additions as are set forth in theDirection.-Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Republic Steel Corporation, Niles SteelProducts Division, Niles, Ohio, within the meaning of Section 9 (c)and Section 2 (6) and (7) of the Act.2.All production and, maintenance employees of the Company'splant at Niles, Ohio, excluding executives, foremen, assistant foremen,supervisors who do not work with tools, draftsmen, timekeepers,nurses, first-aid men, watchmen, and office and salaried employees con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION,By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDmEarED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Republic Steel Corporation, Niles Steel Products Division, Niles,Ohio, an election by secret ballot shall be conducted as early as pos-sible, but not later than thirty (30) days from the date of this Direc- REPUBLIC STEEL CORPORATION367tion, under the direction and supervision of the Regional Director forthe Eighth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among all production and maintenance em-ployees at the Company's plant at Niles, Ohio, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during such pay-roll period because they were ill or on vacation or in the active militaryservice or training of the United States, or temporarily laid off, butexcluding executives, foremen,, assistant foremen, supervisors whodo not work with tools, draftsmen, timekeepers, nurses, first-aid men,watchmen, office and salaried employees, and employees who have sincequit or been discharged for cause, to determine whether they desire tobe represented by The Niles Steel Fabricating Employees' Associa-tion, or by Local No. 2347, Steel Workers Organizing Committee,affiliated with the Congress of Industrial Organizations, for the pur-poses of collective bargaining, or by neither.